Exhibit 3.1 AMENDED AND RESTATED BYLAWS OF VINEYARD NATIONAL BANCORP, A CALIFORNIA CORPORATION (Last Amended April 21, 2008) TABLE OF CONTENTS ARTICLE I Offices Section 1. Principal Executive or Business Offices 1 Section 2. Other Offices 1 ARTICLE II Meetings of Shareholders Section 1. Place of Meetings 1 Section 2. Annual Meetings 1 Section 3. Special Meetings 2 Section 4. Notice of Shareholders’ Meetings 3 Section 5. Manner of Giving Notice: Affidavit of Notice 3 Section 6. Quorum 4 Section 7. Adjourned Meeting; Notice 4 Section 8. Voting 4 Section 9. Waiver of Notice or Consent by Absent Shareholders 5 Section 10. Waiver of Notice 6 Section 11. Record Date for Shareholder Notice of Meeting, Voting, and Giving Consent. 6 Section 12. Proxies 7 Section 13. Inspectors of Election 7 ARTICLE III Directors Section 1. Powers 8 Section 2. Number and Qualification of Directors 8 Section 3. Election and Term of Office of Directors 9 Section 4. Vacancies 10 Section 5. Place of Meetings; Telephone Meetings 10 Section 6. Annual Directors’ Meeting 11 Section 7. Other Regular Meetings 11 Section 8. Special Meetings 11 Section 9. Quorum 11 Section 10. Waiver of Notice 11 Section 11. Adjournment to Another Time or Place 11 Section 12. Notice of Adjourned Meeting 11 Section 13. Action Without a Meeting 12 Section 14. Fees and Compensation of Directors 12 ARTICLE IV Committees Section 1. Executive and Other Committees of the Board 12 Section 2. Meetings and Action of Committees 13 ARTICLE V Officers Section 1. Officers 13 Section 2. Election of Officers 13 Section 3. Subordinate Officers 13 Section 4. Removal and Resignation of Officers 13 i Section 5. Vacancies in Offices 14 Section 6. Chairman and Vice-Chairman of the Board 14 Section 7. President 14 Section 8. Vice Presidents 14 Section 9. Secretary 14 Section 10. Chief Financial Officer 15 ARTICLE VI Indemnification of directors, Officers Employees, and Other Agents Section 1. Indemnification 15 Section 2. Insurance 16 ARTICLE VII Records and Reports Section 1. Maintenance of Shareholder Record and Inspection by Shareholders 16 Section 2. Maintenance and Inspection of Bylaws 17 Section 3. Maintenance and Inspection of Minutes and Accounting Records 17 Section 4. Inspection by Directors 17 Section 5. Annual Report to Shareholders 17 Section 6. Financial Statements 17 Section 7. Annual Statementof General Information 18 ARTICLE VIII General Corporate Matters Section 1. Record Date for Purposes Other than Notice and Voting 18 Section 2. Authorized Signatories for Checks 19 Section 3. Executing Corporate Contracts and Instruments 19 Section 4. Certificates for Shares 19 Section 5. Lost Certificates 19 Section 6. Shares of Other Corporations: How Voted 20 Section 7. Reimbursement of Corporation if Payment Not Tax Deductible 20 Section 8. Construction and Definitions 20 ARTICLE IX Amendments Section 1. Amendment by Board of Directors or Shareholders 20 ii AMENDED AND RESTATED BYLAWS OF VINEYARD NATIONAL BANCORP ARTICLE I Offices Section 1.Principal Executive or Business Offices.The Board of Directors shall fix the location of the principal executive office of the corporation at any place within or outside the State of California.If the principal office is located outside California and the corporation has one or more business offices in California, the Board shall fix and designate a principal business office in California. The principal executive office of the corporation is hereby fixed and located at:1260Corona Pointe Court, Corona, CA92879. Section 2.Other Offices.Branch or subordinate offices may be established at any time and at any place by the Board of Directors. ARTICLE II Meetings of Shareholders Section 1.Place of Meetings.Meetings of shareholders shall be held at any place within or outside the State of California designated by the Board of Directors. In the absence of a designation by the Board, shareholders’ meetings shall be held at the corporation’s principal executive office. Section 2.Annual Meetings.The annual meeting of shareholders shall be held on such date and at such time as designated by the Board of Directors, but no earlier then the third Wednesday of May of each year and within at least thirteen (13) months of the previous Annual Meeting of Shareholders. The first sentence of Article II, Section 2 may only be amended by the vote of holders of a majority of the outstanding shares entitled to vote.If, however, this day falls on a legal holiday, then the meeting shall be held at the same time and place on the next succeeding full business day.At this meeting, directors shall be elected and any other proper business within the power of the shareholders may be transacted. The Board of Directors may adopt such rules and regulations for the conduct of meetings of shareholders as it shall deem appropriate.Except to the extent inconsistent with such rules and regulations as adopted by the Board of Directors, the chairman of any meetings shall have the right and authority to prescribe such rules, regulations and procedures and to do all such acts as, in the judgment of the chairman, are appropriate for the proper conduct of the meeting.Such rules, regulations or procedures, whether adopted by the Board of Directors or prescribed by the chairman of the meeting, may include, without limitation, the following:(i)the establishment of an agenda or order of business for the meeting; (ii)rules and procedures for maintaining order at the meeting and the safety of those present; (iii)limitations on attendance at or participation in the meeting to shareholders of record, their duly authorized and constituted proxies or such other persons as the chairman of the meeting shall determine; (iv)restrictions on entry to meeting after the time fixed for commencement thereof; (v)limitations on the time allotted to questions or comments by participants.Unless and to the extent determined by the Board of Directors or the chairman of the meeting, meetings of shareholders shall not be required to be held in accordance with the rules of parliamentary procedure. 1 table of contents At an annual meeting of the shareholders, only such business shall be conducted as shall have been properly brought before the meeting. To be properly brought before an annual meeting business must be (a) specified in the notice of meeting (or any supplement thereto) given by or at the direction of the Board of Directors, (b) otherwise properly brought before the meeting by or at the direction of the Board of Directors, or (c) otherwise properly brought before the meeting by a shareholder. For business to be properly brought before an annual meeting by a shareholder, the shareholder must have given timely notice thereof in writing to the Secretary of the corporation. To be timely, a shareholder’s notice must be received by the Secretary of the corporation at least 120 days prior to the anniversary of the mailing of the previous year’s proxy materials; provided, however, that in the event the date for the current year’s annual meeting has changed more than 30 calendar days from the date on which the prior year’s annual meeting was held, then notice must be received not later than the close of business on the 10th calendar day following the day on which public announcement of the date of the annual meeting is first made. For purposes of this Article II, Section 2, “public announcement” means disclosure in a press release reported by the Dow Jones News Service, Associated Press, or comparable national news service or in a document publicly filed by the corporation with the Securities and Exchange Commission pursuant to Sections 13, 14 or 15(d) of the Securities Exchange Act of 1934, as amended, or furnished to shareholders. A shareholder’s notice to the Secretary shall set forth as to each matter the shareholder proposes to bring before the annual meeting (a) a brief description of the business desired to be brought before the annual meeting and the reasons for conducting such business at the annual meeting, (b) the name and address as they appear on the corporation’s books, of the shareholder proposing such business, (c) the class and number of shares of the corporation which are beneficially owned by the shareholder, and (d) any material interest of the shareholder in such business. Notwithstanding anything in the bylaws to the contrary, no business shall be conducted at any annual meeting except in accordance with the procedures set forth in this Section. The chairman of the annual meeting shall, if the facts warrant, determine and declare to the meeting that business was not properly brought before the meeting and in accordance with the provisions of this Section and if he should so determine, he shall so declare to the meeting and any such business not properly brought before the meeting shall not be transacted. Section 3.Special Meetings.A special meeting of the shareholders may be called at any time by the Board of Directors, by the chairman of the Board, by the president, or vice president, or by one or more shareholders holding shares that in the aggregate are entitled to cast ten (10) percent or more of the votes at that meeting. If a special meeting is called by anyone other than the Board of Directors, the person or persons calling the meeting shall make a request in writing, delivered personally, or sent by registered mail or by telegraphic or other facsimile transmission, to the chairman of the Board or the president, vice president, or secretary, specifying the time and date of the meeting (which is not less than 35 nor more than 60 days after receipt of the request) and the general nature of the business proposed to be transacted.Within 20 days after receipt, the officer receiving the request shall cause notice to be given to the shareholders entitled to vote, in accordance with Sections 4 and 5 of this Article II, stating that a meeting will be held at the time requested by the person(s) calling the meeting, and stating the general nature of the business proposed to be transacted.If notice is not given within 20 days after receipt of the request, the person or persons requesting the meeting may give the notice.Nothing contained in this paragraph shall be construed as limiting, fixing, or affecting the time when a meeting of shareholders called by action of the Board may be held. 2 table of contents Section 4.Notice of Shareholders’
